DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ganireddy et al. in view of Shelton et al.
Claim Objections
Claims 1 and 11 objected to because of the following informalities:  claims 1 and 11 recite the phrase “…the unit controller is configured and operable to discharge the energy device response to a readiness of the…” (Emphasis added). It appears as though the word “in” is missing.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  claim 11 recites, “controlling, with each unit controller, … the energy storage device in response to a readiness…” (Emphasis added). “The” energy storage device appears to lack proper antecedent basis.  Appropriate correction is required.
Claim 23 objected to because of the following informalities:  claim 23 recites, “… and discharge to the AC collection bus via a second DC-AC converter and the unit controller…” (Emphasis added). It is unclear if the Applicant intends to introduce a separate and distinct “second DC-AC converter” or if the Applicant is intending to refer back to the originally introduced “second DC-AC converter” as presented within claim 1. For the sake of expediting prosecution, the Examiner will interpret the claim as being a dedicated DC-AC converter associated with the claimed energy storage device for allowing bidirectional control (i.e. a charging or discharging of the energy storage device).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 5-8, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganireddy et al. (WO 2018/093593) in view of Shelton et al. (U.S. Patent Publication Number 2012/0323396).
Regarding Claim 1:
Ganireddy et al. discloses a hybrid power plant system comprising: a plurality of hybrid generation units (Fig.’s 1-2, hybrid power generation system(s) 100, and their related discussion) each comprising: an AC collection bus (Fig.’s 1-2, AC collection bus seen power line associated with the output of electrical node 132 acting as an input associated with output power port 112, and its related discussion), an AC power source (Fig.’s 1-2, wind power generation system 102 and its related discussion), an AC-AC power converter (Fig. 1, partial power converter 116 and its related discussion) including a first DC-AC converter (Fig. 1, rotor-side converter 126 and its related discussion; see, for example, paragraph 0023 which discloses the rotor-side converter 126 may be an AC-DC converter), the AC-AC power converter being coupled to the AC power source and the AC collection bus (Fig. 1, partial power converter 116 coupled to DFIG 114 as well as to the AC collection bus vis electrical node 132, and their related discussion), and structured to receive a generated AC power from the AC power source and output a first AC power to the AC collection bus (Fig. 1, partial power converter 116 coupled to DFIG 114 as well as to the AC collection bus vis electrical node 132, and their related discussion; see, for example, paragraph 0023 which discloses the partial power converter receiving a first AC power from the DFIG 114, performing a first AC-DC conversion via rotor-side converter 126, followed by a DC-AC power conversion via line-side converter 128 so as to output a first AC power to the AC collection bus as previously discussed), a DC power source (Fig.’s 1-2, PV power generation system 106 including PV power source 134, and their related discussion), a second DC-AC converter coupled to the DC power source and the AC collection bus (Fig. 1, inverter 136 and its related discussion; see, for example, paragraph 0026), and structured to receive DC power from the DC power source and output a second AC power to the AC collection bus (Fig. 1, inverter 136 receiving DC power from PV power source 134 and outputting a second AC power via electrical node 138 to the AC collection bus, and their related discussion; see, for example, paragraph 0026), a power transformer coupled to the AC collection bus and structured to receive a combined AC power including the first AC power and the second AC power from the AC collection bus, step up a voltage of the received combined AC power, and output medium voltage AC (MVAC) power (Fig. 2, hybrid-level transformer 204 and its related discussion; see, for example, paragraph 0032); and a unit controller (Fig.’s 1-3, hybrid level control system 111 comprising hybrid controllers 110, wind power controllers 104, and PV power controllers 116 configured to control partial power converter 116 and inverter 136, and their related discussion). Ganireddy fails to teach an energy storage device.
However, Shelton et al. discloses a hybrid power plant system comprising: an energy storage device (Fig. 2, batteries 210 and their related discussion; see, for example, paragraph 0056); and a unit controller (Fig.’s 1A-2, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0075-0079, etc.) configured and operable to select an operating mode of the hybrid generation unit from among a normal mode, a curtailment mode, and a grid support mode (Fig.’s 1A-3, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, steps 320-330, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0075-0079, etc. which disclose controlling the system in such a manner so as to provide power from at least one power generator 110, i.e. considered to be a “normal mode” at step 320, and if necessary, control the system in such a manner so as to store power within the energy storage devices, i.e. charging the batteries in a “curtailment mode”, or supply power from the energy storage devices, i.e. discharging the batteries in a “grid support mode”), wherein, in the curtailment mode, the unit controller is configured and operable to charge the energy storage device in response to a readiness of the energy storage device for charging (Fig.’s 1A-3, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, step 330, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0073-0079, etc. which disclose controlling the system in such a manner so as to store power within the energy storage devices, i.e. charging the batteries in a “curtailment mode”, based upon knowledge and communication of a state of charge, SOC, of the battery cells 210), and in the grid support mode, the unit controller is configured and operable to discharge the energy storage device in (emphasis added as word is missing from the claims) response to a readiness of the energy storage device for discharging (Fig.’s 1A-3, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, step 330, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0073-0079, etc. which disclose controlling the system in such a manner so as to supply power from the energy storage devices, i.e. discharging the batteries in a “grid support mode”, based upon the SOC of the batteries 210). It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding Claim 5:
Modified Ganireddy teaches the limitations of the preceding claim 1. Modified Ganireddy, in further view of Ganireddy, discloses wherein each AC power source includes a wind turbine and a doubly-fed inductive generator (Fig. 1, wind power generation system 102 with DFIG 114, and their related discussion; see, for example, paragraphs 0021-0022), each DC power source includes a photovoltaic panel array (Fig.’s 1-2, PV power generation system 106 including PV power source 134, and their related discussion), and each energy storage device includes a battery (Shelton: Fig. 2, batteries 210 and their related discussion; see, for example, paragraph 0056).
Regarding Claim 6:
Modified Ganireddy teaches the limitations of the preceding claim 1. Modified Ganireddy, in further view of Shelton, discloses wherein each hybrid generation unit includes a bidirectional DC-AC converter coupled to the AC collection bus and the energy storage device, and structured to transmit DC power to the energy storage device and transmit AC power to the AC collection bus (Fig. 2, bidirectional AC/DC converters 215, and their related discussion; see, for example, paragraph 0057-0058, 0062, etc.).
Regarding Claim 7:
Modified Ganireddy teaches the limitations of the preceding claim 1. Modified Ganireddy, in further view of Ganireddy, discloses comprising a control system including: a plant controller (Fig.’s 1-3, farm level controller 302 and its related discussion) configured and operable to receive a set of operational data from each unit controller (see, for example, paragraphs 0059-0062), receive a dispatch order from a utility grid control system (see, for example, paragraph 0056), generate a set of unit orders using the dispatch order and the set of operational data, and transmit a unit order of the set of unit orders to each of the unit controllers (see, for example, paragraphs 0059-0061 and 0063).
Regarding Claim 8:
Modified Ganireddy teaches the limitations of the preceding claim 7. Modified Ganireddy, in further view of Ganireddy, discloses wherein each unit order includes an active power output target (Fig. 6 and its related discussion; see, for example, paragraphs 0052-0064), a reactive power output target (Fig. 7 and its related discussion; see, for example, paragraphs 0064-0072), and an operational mode (Fig.’s 6-7, and their related discussion; each output target indicative of a respective power mode).
Regarding Claim 22:
Modified Ganireddy teaches the limitations of the preceding claim 1. Modified Ganireddy, in further view of Shelton, discloses wherein the energy storage device is configured and operable to charge from and discharge to the AC collection bus via a third DC-AC converter and the unit controller is configured and operable to charge and discharge the energy storage device by controlling the third DC-AC converter (Fig.’s 1A-2, bidirectional AC/DC converters 215, batteries 210, PCCE 140, and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0073-0079, etc. which disclose controlling the system in such a manner so as to store power within the energy storage devices, i.e. charging the batteries in a “curtailment mode”, based upon knowledge and communication of a state of charge, SOC, of the battery cells 210 as well as controlling the system in such a manner so as to supply power from the energy storage devices, i.e. discharging the batteries in a “grid support mode”, based upon the SOC of the batteries 210).
Regarding Claim 23:
Modified Ganireddy teaches the limitations of the preceding claim 1. Modified Ganireddy, in further view of Shelton, discloses wherein the energy storage device is configured and operable to charge from and discharge to the AC collection bus via a second DC-AC converter and the unit controller is configured and operable to charge and discharge the energy storage device by controlling the second DC-AC converter (Fig.’s 1A-2, bidirectional AC/DC converters 215, batteries 210, PCCE 140, and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0073-0079, etc. which disclose controlling the system in such a manner so as to store power within the energy storage devices, i.e. charging the batteries in a “curtailment mode”, based upon knowledge and communication of a state of charge, SOC, of the battery cells 210 as well as controlling the system in such a manner so as to supply power from the energy storage devices, i.e. discharging the batteries in a “grid support mode”, based upon the SOC of the batteries 210).
Regarding Claim 24:
Modified Ganireddy teaches the limitations of the preceding claim 1. Modified Ganireddy, in further view of Shelton, discloses wherein, in the normal mode, the unit controller is configured and operable to selectably charge and discharge the energy storage device in response to an active power output being outside an allowed variation range (Fig.’s 1A-3, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, steps 320-330, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0073-0079, etc. which disclose controlling the system in such a manner so as to allow charging or discharging of batteries 210 so as to regulate the energy to be within a target state, as well as the batteries capabilities to store power or supplement power; see also the teachings of Ganireddy, paragraph 0049 for example, with respect to controlling the system so as to output power within a desired range and how the system may respond during the event that the output is outside of the predefined range).
Regarding Claim 25:
Modified Ganireddy teaches the limitations of the preceding claim 1. Modified Ganireddy, in further view of Shelton, discloses wherein the readiness of the energy storage (Fig.’s 1A-3, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, step 330, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0073-0079, etc. which disclose controlling the system in such a manner so as to store power within the energy storage devices, i.e. charging the batteries in a “curtailment mode”, based upon knowledge and communication of a state of charge, SOC, of the battery cells 210 as well as controlling the system in such a manner so as to supply power from the energy storage devices, i.e. discharging the batteries in a “grid support mode”, based upon the SOC of the batteries 210).
Claims 2-3, 10-13, 15-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganireddy et al. (WO 2018/093593) in view of Shelton et al. (U.S. Patent Publication Number 2012/0323396) and in further view of Williams (U.S. Patent Publication Number 2018/0195495).
Regarding Claim 2:
Modified Ganireddy teaches the limitations of the preceding claim 1. While Modified Ganireddy, in further view of Ganireddy, discloses comprising a grid connection substation coupled to the plurality of hybrid generation units and structured to receive power from the plurality of hybrid generation units (Fig. 2, power collection system 202 and its related discussion; see, for example, paragraphs 0032-0033, 0049-0051, etc.)
However, in an attempt to expedite prosecution, Williams discloses comprising a grid connection substation coupled to the plurality of hybrid generation units and structured to receive power from the plurality of hybrid generation units, and output a high voltage AC power to a utility grid (Fig. 4, distribution transformer 92 connected to the medium voltage distribution line 90 and configured to step up the power so as to output AC power to the high voltage main utility grid 94, and their related discussion; see, for example, paragraphs 0058-0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Ganireddy so as to output a high voltage AC power to a utility grid, as taught within Williams, so as to ensure electricity being provided to the utility grid will be capable of long distance transmission.
Regarding Claim 3:
Modified Ganireddy teaches the limitations of the preceding claim 2. Modified Ganireddy, in further view of Williams, discloses wherein medium voltage is a voltage greater than or equal to 1000V but less than 100kV (Fig. 4, medium voltage distribution line 90 and its related discussion; as shown, medium voltage will be typically <50kV) and high voltage is a voltage greater than or equal to 100kV (Fig. 4, high voltage main utility grid 94 and its related discussion; as shown, high voltage will be typically >100kV).
Regarding Claim 10:
Modified Ganireddy teaches the limitations of the preceding claim 7. While Modified Ganireddy teaches a first unit controller of the plurality of unit controllers is structured to (Fig.’s 1-3, farm level controller 302 and its related discussion; see, for example, paragraphs 0059-0061 and 0063), Modified Ganireddy fails to explicitly teach a first unit controller of the plurality of unit controllers is structured to determine charging the energy storage device will not sufficiently reduce the MVAC power output to an active power output target, and generate instructions structured to reduce power output from the AC power source or DC power source and charge the energy storage device in response to determining charging the energy storage device will not reduce the MVAC power output to the active power output target.
However, Williams discloses wherein a first unit controller of the plurality of unit controllers is structured to determine the MVAC power output by one hybrid generation unit should be reduced in response to receiving a unit order from the plant controller, determine charging the energy storage device will not sufficiently reduce the MVAC power output to an active power output target, and generate instructions structured to reduce power output from the AC power source or DC power source and charge the energy storage device in response to determining charging the energy storage device will not reduce the MVAC power output to the active power output target (Fig. 11, network power limit 618, ESS management system, charge control, switches 604 and 608, and their related discussion; see, for example, paragraphs 0070-0073 which disclose controlling said switch so as to adjust the power delivered to the energy storage system, as well as to effect the MVAC power output; the controllers can decrease the power fed by the wind turbine generator through switch 608 or by the photovoltaic array through switch 604). It would have been obvious to one of ordinary 
Regarding Claim 11:
Ganireddy discloses a method for operating a hybrid power plant comprising: operating a plurality of hybrid generation units using a plurality of unit controllers (Fig. 3, hybrid controllers 110, wind power controllers 104, and their related discussion), each hybrid generation unit comprising an AC collection bus (Fig.’s 1-2, AC collection bus seen power line associated with the output of electrical node 132 acting as an input associated with output power port 112, and its related discussion), an AC-AC power converter coupled to the AC collection bus (Fig. 1, partial power converter 116 and its related discussion) and including a first DC-AC power converter (Fig. 1, rotor-side converter 126 and its related discussion; see, for example, paragraph 0023 which discloses the rotor-side converter 126 may be an AC-DC converter), a second DC-AC power converter coupled to the AC collection bus (Fig. 1, inverter 136 and its related discussion; see, for example, paragraph 0026), and a power transformer coupled to the AC collection bus (Fig. 2, hybrid-level transformer 204 and its related discussion; see, for example, paragraph 0032); receiving, with a plant controller, a dispatch (see, for example, paragraphs 0056, and 0059-0062); determining, with the plant controller, a plant operation mode using the dispatch orders and the set of operational data (Fig.’s 6-7, and their related discussion; each output target indicative of a respective power mode; see, for example, paragraphs 0052-0072 which disclose an active power mode, reactive power mode, etc.); generating, with the plant controller, a set of unit controller orders including an active power order, a reactive power order, and the plant operation mode; transmitting one unit controller order of the set of unit controller orders to each unit controller of the plurality of unit controllers (see, for example, paragraphs 0059-0061, 0063, 0090-0091, claims 2, 13, etc.); operating, with each unit controller, the second DC-AC power converter and AC-AC power converter of one hybrid generation unit using the received unit controller order so as to output medium voltage power from each hybrid generation unit (Fig.’s 1-3, converters 116, hybrid controllers 110, wind power controllers 104, farm level controller 302, and their related discussion; see, for example, 0024-0029, 0059-0062, etc.); receiving at a grid connection substation, the medium voltage power output by each hybrid generation unit (Fig. 2, power collection system 202 and its related discussion; see, for example, paragraphs 0032-0033, 0049-0051, etc.); stepping up the received medium voltage power to high voltage power (Fig. 2, transformers 210 and 212, and their related discussion); and outputting high voltage power to a utility grid (Fig. 2, output from power collection system 202 to the electric grid not shown, and their related discussion; see, for example, paragraph 0030). Ganireddy fails to teach an energy storage device, as well 
However, Shelton et al. discloses a method for operating a hybrid power plant comprising: selecting, with each unit controller, an operating mode of a respective one of the plurality of hybrid generation units from among a normal mode, a curtailment mode, and a grid support mode (Fig.’s 1A-3, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, steps 320-330, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0075-0079, etc. which disclose controlling the system in such a manner so as to provide power from at least one power generator 110, i.e. considered to be a “normal mode” at step 320, and if necessary, control the system in such a manner so as to store power within the energy storage devices, i.e. charging the batteries in a “curtailment mode”, or supply power from the energy storage devices, i.e. discharging the batteries in a “grid support mode”); and controlling, with each unit controller, the respective one of the plurality of hybrid generation units to charge the energy storage device in response to a readiness of the energy storage device for charging in the curtailment mode (Fig.’s 1A-3, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, step 330, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0073-0079, etc. which disclose controlling the system in such a manner so as to store power within the energy storage devices, i.e. charging the batteries in a “curtailment mode”, based upon knowledge and communication of a state of charge, SOC, of the battery cells 210) and to discharge the energy storage device in (emphasis added as word is missing from the claims) response to a readiness of the energy storage device for discharging in the grid support (Fig.’s 1A-3, PCCE 140 further comprising PLC 230, PCS 225, BMS 235, step 330, etc., and their related discussion; see, for example, paragraphs 0027-0029, 0034-0042, 0046-0047, 0051-0052, 0062-0063, 0073-0079, etc. which disclose controlling the system in such a manner so as to supply power from the energy storage devices, i.e. discharging the batteries in a “grid support mode”, based upon the SOC of the batteries 210). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ganireddy to incorporate an energy storage device within the plurality of hybrid generation units, as taught within Shelton, so as to provide a way to potentially store excess power, as well as to provide a way to potentially supplement power during instances in which the various AC or DC power sources may not be capable of meeting power demands, or operating at a desirable efficiency. 
Furthermore, while Modified Ganireddy discloses various transformers, associated with stepping up the AC power of the system, for the sake of expediting prosecution, Modified Ganireddy fails to explicitly teach a medium voltage power and a high voltage power.
However, Williams discloses receiving, at a grid connection substation, the medium voltage power output by each hybrid generation unit (Fig. 4, distribution transformer 92 connected to the medium voltage distribution line 90 which is connected to the plurality of hybrid generation units via turbine strings 84. 86, 88, etc., and their related discussion; see, for example, paragraphs 0058-0059); stepping up the received medium voltage power to high voltage power; and outputting high voltage power to a utility grid (Fig. 4, distribution transformer 92 connected to the medium voltage distribution line 90 and configured to step up the power so as to output AC power to the high voltage main utility grid 94, and their related discussion; see, for example, paragraphs 0058-0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Ganireddy to explicitly step up a medium voltage power to a high voltage power as taught within Williams, so as to ensure the power output to the associated electrical grid will suffice various power needs of a plurality of consumers connected to and relying upon said electrical grid for various power demands and needs.
Regarding Claim 12:
Modified Ganireddy teaches the limitations of the preceding claim 11. Modified Ganireddy, in further view of Ganireddy, discloses wherein operating the second DC-AC power converter and AC-AC power converter of one hybrid generation unit so as to output medium voltage power from each hybrid generation unit includes providing a combined AC power to the AC collection bus from the second DC-AC power converter and the AC-AC power converter, receiving the provided combined AC power with the power transformer, and stepping up a voltage of the AC power using the power transformer to medium voltage AC (MVAC) power (Fig. 2, hybrid-level transformer 204 and its related discussion; see, for example, paragraph 0032).
Regarding Claim 13:
Modified Ganireddy teaches the limitations of the preceding claim 12. Modified Ganireddy, in further view of Williams, discloses wherein medium voltage is a voltage greater than or equal to 1000V but less than 100kV (Fig. 4, medium voltage distribution line 90 and its related discussion; as shown, medium voltage will be typically <50kV) and high voltage is a voltage greater than or equal to 100kV (Fig. 4, high voltage main utility grid 94 and its related discussion; as shown, high voltage will be typically >100kV).
Regarding Claim 15:
Modified Ganireddy teaches the limitations of the preceding claim 11. Modified Ganireddy, in further view of Ganireddy, discloses wherein each AC-AC power converter receives AC power from a wind turbine and a doubly-fed inductive generator (Fig. 1, wind power generation system 102 with DFIG 114, and their related discussion; see, for example, paragraphs 0021-0022), and each second DC-AC power converter receives DC power from a photovoltaic panel array (Fig.’s 1-2, PV power generation system 106 including PV power source 134, and their related discussion).
Regarding Claim 16:
Modified Ganireddy teaches the limitations of the preceding claim 11. Modified Ganireddy, in further view of Williams, discloses wherein each hybrid generation unit includes a bidirectional DC-AC converter coupled to the AC collection bus and an energy storage device, and structured to transmit DC power to the energy storage device and transmit AC power to the AC collection bus (Fig. 6, inverter modules 274 configured to control the flow of power to or from energy storage system 276, and their related discussion; see, for example, paragraph 0066; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a bidirectional DC-AC converter as shown within figure 6 so as to potentially store excess power within the energy storage system as well as draw from and utilize said power within the energy storage system as necessary.).
Regarding Claim 17:
Modified Ganireddy teaches the limitations of the preceding claim 11. Modified Ganireddy, in further view of Williams, discloses wherein determining the plant operation mode with the plant controller includes using a set of energy market signals (see, for example, paragraph 0071 which discloses the control system receiving signals in relation to present and future power output).
Regarding Claim 18:
Modified Ganireddy teaches the limitations of the preceding claim 11. Modified Ganireddy, in further view of Ganireddy, discloses wherein each unit order includes an active power output target (Fig. 6 and its related discussion; see, for example, paragraphs 0052-0064), a reactive power output target (Fig. 7 and its related discussion; see, for example, paragraphs 0064-0072), and an operational mode (Fig.’s 6-7, and their related discussion; each output target indicative of a respective power mode).
Regarding Claim 20:
Modified Ganireddy teaches the limitations of the preceding claim 11. Modified Ganireddy, in further view of Williams, discloses determining, with the unit controller, the medium voltage power output by one hybrid generation unit should be reduced in response to (Fig. 11, network power limit 618, ESS management system, charge control, switches 604 and 608, and their related discussion; see, for example, paragraphs 0070-0073 which disclose controlling said switch so as to adjust the power delivered to the energy storage system, as well as to effect the MVAC power output; the controllers can decrease the power fed by the wind turbine generator through switch 608 or by the photovoltaic array through switch 604; see also the teachings of Ganireddy, with respect to the control and operation of the various power converters, as discussed above).
Regarding Claim 21:
Modified Ganireddy teaches the limitations of the preceding claim 11. Modified Ganireddy, in further view of Ganireddy, discloses operating the second DC-AC power converter and AC-AC power converter of one hybrid generation unit includes outputting medium voltage power to the AC collection bus with the AC-AC power converter (Fig. 1, partial power converter 116, inverter 136, hybrid level control system 111, etc., and their related discussion. See also Williams: Fig.’s 2, 4, 6, and 8, and their related discussion; see, for example, paragraphs 0008, 0010, 0014, 0040, etc.; Power converters output medium voltage power to the AC collection bus as shown, with medium voltage shown as being typically <50kV).
Claims 4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganireddy et al. (WO 2018/093593) in view of Shelton et al. (U.S. Patent Publication Number 2012/0323396) in view of Williams (U.S. Patent Publication Number 2018/0195495) and in further view of Das et al. (U.S. Patent Publication Number 2017/0045035).
Regarding Claim 4:
Modified Ganireddy teaches the limitations of the preceding claim 2. Modified Ganireddy fails to teach a unidirectional rectifier coupled to the power transformer to receive MVAC power and convert the power to medium voltage DC (MVDC) power.
However, Das et al. discloses wherein each hybrid generation unit of the plurality of hybrid generation units includes a unidirectional rectifier coupled to the power transformer and structured to receive the first MVAC power from the power transformer (Fig.’s 1-2, transformer 64, rectifier 60, and their related discussion; see, for example, paragraphs 0015-0016, 0032, etc.), convert the first MVAC power to medium voltage DC (MVDC) power, and output the MVDC power (Fig.’s 1-2, rectifier 60 and its related discussion; see, for example, paragraphs 0015-0016, 0032, etc.), and wherein the grid connection substation includes a plurality of DC-AC converters, each DC-AC converter being structured to receive the MVDC power from the plurality of hybrid generation units, convert the MVDC power to a second MVAC power, and output the second MVAC power (Fig.’s 1-2 and 4, rectifier 60, grid inverter(s) 80, and their related discussion; see, for example, paragraphs 0015-0016, 0021, 0032, etc.; the inclusion of a plurality of inverters falling well within the skill of one having ordinary skill in the art, as a mere duplication of the essential working components. See also the discussion as presented in relation to the 112 rejection above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Ganireddy so as to incorporate a DC distribution path, as taught within Das, so as provide a more efficient way to distribute power over longer distances.
Regarding Claim 14:
Modified Ganireddy teaches the limitations of the preceding claim 12. Modified Ganireddy, in further view of Ganireddy, discloses wherein operating, with each unit controller, the second DC-AC power converter and AC-AC power converter of one hybrid generation unit so as to output medium voltage power includes outputting the first MVAC power with the power transformer (Fig. 1, partial power converter 116, inverter 136, hybrid level control system 111, etc., and their related discussion. See also Williams: Fig.’s 2, 4, 6, and 8, and their related discussion; see, for example, paragraphs 0008, 0010, 0014, 0040, 0067-0069, etc.; Power converters output medium voltage power to the AC collection bus as shown, with medium voltage shown as being typically <50kV). Modified Ganireddy fails to teach a rectifier coupled to the power transformer to receive MVAC power and convert the power to medium voltage DC (MVDC) power.
However, Das et al. discloses wherein each hybrid generation unit of the plurality of hybrid generation units includes a rectifier coupled to the power transformer, receiving the first MVAC power from the power transformer with the rectifier (Fig.’s 1-2, transformer 64, rectifier 60, and their related discussion; see, for example, paragraphs 0015-0016, 0032, etc.), (Fig.’s 1-2, rectifier 60 and its related discussion; see, for example, paragraphs 0015-0016, 0032, etc.), wherein the grid connection substation includes a plurality of DC-AC converters, and wherein receiving the medium voltage power output by each hybrid generation unit includes receiving the MVDC power output by the plurality of hybrid generation units, and converting, with the plurality of DC-AC converters, the received MVDC power to a second MVAC power (Fig.’s 1-2 and 4, rectifier 60, grid inverter(s) 80, and their related discussion; see, for example, paragraphs 0015-0016, 0021, 0032, etc.; the inclusion of a plurality of inverters falling well within the skill of one having ordinary skill in the art, as a mere duplication of the essential working components. See also the discussion as presented in relation to the 112 rejection above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Ganireddy so as to incorporate a DC distribution path, as taught within Das, so as provide a more efficient way to distribute power over longer distances.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganireddy et al. (WO 2018/093593) in view of Shelton et al. (U.S. Patent Publication Number 2012/0323396) and in further view of Koeppe et al. (U.S. Patent Publication Number 2017/0358929).
Regarding Claim 9:
Modified Ganireddy teaches the limitations of the preceding claim 7. Modified Ganireddy fails to explicitly teach wherein the plant controller is structured to detect a 
However, Koeppe et al. discloses wherein the plant controller is structured to detect a frequency abnormality a utility grid, generate a second set of unit orders in response to detecting the frequency abnormality, and transmit each unit order of the second set of unit orders to one unit controller of the plurality of hybrid generation units, and wherein at least one unit controller is structured to operate one hybrid generation unit so as to discharge energy from the energy storage device to the AC collection bus in response to receiving one order of the second set of unit orders (Fig. 10, hybrid power system 10 with controller 70, steps 108-112, and their related discussion; see, for example, paragraphs 0066-0076, etc. which disclose the system receiving feedback in regards to a potential failure of the grid, and in response generating control commands so as to control the various energy sources of the system, including energy storage device 24, so as to increase the demand, i.e. cause to discharge, energy from the energy storage devices to compensate for said failure of the grid). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Ganireddy to detect and address a utility grid abnormality, as taught within Koeppe, so as to ensure the alternative power sources, such as the energy storage devices, may be able to be discharged so as to address such a .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganireddy et al. (WO 2018/093593) in view of Shelton et al. (U.S. Patent Publication Number 2012/0323396) in further view of Williams (U.S. Patent Publication Number 2018/0195495) and in further view of Koeppe et al. (U.S. Patent Publication Number 2017/0358929).
Regarding Claim 19:
Modified Ganireddy teaches the limitations of the preceding claim 11. Modified Ganireddy fails to explicitly teach detecting, with the plant controller, a frequency abnormality of the utility grid using the set of operational data, generating, with the plant controller, a second set of unit orders in response to detecting the frequency abnormality, transmitting, with the plant controller, each unit order of the second set of unit orders to one unit controller of the plurality of hybrid generation units, operating, with one unit controller, one hybrid generation unit so as to discharge energy from an energy storage device to the AC collection bus in response to receiving one order of the second set of unit orders.
However, Koeppe et al. discloses detecting, with the plant controller, a frequency abnormality of the utility grid using the set of operational data, generating, with the plant controller, a second set of unit orders in response to detecting the frequency abnormality, transmitting, with the plant controller, each unit order of the second set of unit orders to one unit controller of the plurality of hybrid generation units, operating, with one unit controller, one hybrid generation unit so as to discharge energy from an energy storage device to the AC (Fig. 10, hybrid power system 10 with controller 70, steps 108-112, and their related discussion; see, for example, paragraphs 0066-0076, etc. which disclose the system receiving feedback in regards to a potential failure of the grid, and in response generating control commands so as to control the various energy sources of the system, including energy storage device 24, so as to increase the demand, i.e. cause to discharge, energy from the energy storage devices to compensate for said failure of the grid). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Ganireddy to detect and address a utility grid abnormality, as taught within Koeppe, so as to ensure the alternative power sources, such as the energy storage devices, may be able to be discharged so as to address such a failure, and allow the system to operate as close to normal operating conditions during the potential abnormality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836